DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 09/06/2021, with respect to the amended claims 1 and 10 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Chen et al. (US 20130089154 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen et al. (US 20130089154 A1). 
Regarding claims 1 and 10, Chen discloses a video decoding apparatus for carrying out a method (fig. 3), comprising: 
a decoder (80 of fig. 3) configured for decoding a set of two or more pictures to obtain respective decoded pictures of the set of two or more pictures (406 and 408 of fig. 4B and 4C, [0129, 0130, and 0144]), 
the set comprising at least a first picture coded with a first spatial resolution ([0126] first decoded frame is associated with a first resolution), and 
a second picture coded with a second spatial resolution different from the first spatial resolution ([0126]); and 
a decoded picture buffer (92 of fig. 3) configured for storing the respective decoded pictures of the set of two or more pictures based on corresponding spatial resolutions ([0126]  wherein the second decoded frame is associated with a second resolution, based on the first 
wherein the decoder (80 and 81 of fig. 3) is configured to obtain 
a list of reference pictures ([0022, 0026, 0027, and 0120]) comprising the respective decoded pictures of the set of two or more pictures stored in the decoded picture buffer (92 of fig. 3) for inter prediction of a picture temporally subsequent to the set of two or more pictures (82 of fig. 3, [0121 and 0124] DPB management unit 93 may store the decoded video blocks of a given in decoded picture buffer 92, which stores reference pictures used for subsequent motion compensation), 
wherein the list of reference pictures ([0120 and 0121]) comprises the decoded pictures in at least the first spatial resolution and the second spatial resolution ([0126 and 0178-0180]).
11. (Canceled)
Regarding claims 3 and 12, Chen further teaches the video decoding apparatus of claim 10, wherein the second spatial resolution is less than the first spatial resolution ([0088, 0089 and 0102] the second spatial resolution is a cropped resolution, PPS1, PIC_2(0) is less than PPS1, PIC_1(0)), comprising a resolution downgrade from the first spatial resolution to the second spatial resolution, and the apparatus is further configured for downgrading the resolution in a horizontal direction only, downgrading the resolution in a vertical direction only, or downgrading the resolution in both the horizontal and vertical directions ([0088, 0089, and 0102] perform cropping of blocks to obtain blocks with different resolution aspect ratios, [0103-0113]).
Regarding claims 4 and 13, Chen further teaches the video decoding apparatus of claim 10, further configured for signaling a picture width and a picture height for each picture of the set of two or more pictures ([0091]) using a picture parameter set ([0080] The SPS or PPS may 
Regarding claims 5 and 14, Chen further teaches the video decoding apparatus of claim 13, further configured for signaling a first quantity of luma samples in a first dimension of the set of two or more pictures ([0091] height), and signaling a second quantity of luma samples in a second dimension of the set of two or more pictures ([0091] width).
Regarding claims 6 and 15, Chen further teaches the video decoding apparatus of claim 13, further configured for signaling a ratio value relative to a previous picture width and a previous picture height for the set of two or more pictures ([0088]).
Regarding claims 7 and 16, Chen further teaches the video decoding apparatus of claim 15, wherein the ratio value is signaled using a numerator and a denominator ([0088] ratio has numerator and denominator).
Regarding claims 8 and 17, Chen further teaches the video decoding apparatus of claim 15, wherein the ratio value is signaled as an index value into a set of predefined numerators and denominators ([0102 and 0107]).
Regarding claims 9 and 18, Chen further teaches the video decoding apparatus of claim 10, wherein the picture subsequent to the set of two or more pictures comprises a current picture coded with a third spatial resolution ([0034] a subsequent decoded picture having a particular resolution; [0102] The following syntax elements describe how video encoder 20 may perform cropping of blocks to obtain blocks with different resolution aspect ratios) based on a reference picture of the list of reference pictures ([0022, 0026-0027, and 0120], and wherein a ratio is determined based on the third spatial resolution ( ([0088, 0107, and 0108] determine a ratio) and a spatial resolution of the reference picture for decoding the current picture ([0095 and 0096]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hannuksela et al. (US 20190297339 A1) discloses An Apparatus, A Method And A Computer Program For Video Coding And Decoding.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425